          Case 2:19-cv-01949-RFB-VCF Document 31 Filed 12/17/20 Page 1 of 4




 1   MARGARET A. MCLETCHIE, Nevada Bar No. 10931
     ALINA M. SHELL, Nevada Bar No. 11711
 2   MCLETCHIE LAW
 3   701 East Bridger Ave., Suite 520
     Las Vegas, Nevada 89101
 4   Telephone: (702) 728-5300; Fax: (702) 425-8220
     Email: maggie@nvlitigation.com
 5   Attorneys for Plaintiff Mary Benson
 6
                                UNITED STATES DISTRICT COURT
 7                                   DISTRICT OF NEVADA
 8        MARY BENSON, an individual,                     Case. No.: 2:19-cv-01949-RFB-VCF
 9                  Plaintiff,
          vs.
10
          LAS VEGAS METROPOLITAN POLICE                   STIPULATION AND ORDER TO
11
          DEPARTMENT, in its official capacity; and,      EXTEND DISCOVERY
12        BRET EMPEY, in his official capacity as         DEADLINES
          Sergeant of the Las Vegas Metropolitan          (THIRD REQUEST)
13        Police Department;                              [ECF No. 29]
                        Defendants.
14
15              Pursuant to Fed. R. Civ. P. 16(b)(4) and Local Rule 26-4, Plaintiff MARY
16   BENSON and Defendants LAS VEGAS METROPOLITAN POLICE DEPARTMENT and
17   BRET EMPEY (“LVMPD Defendants”), by their respective counsel, hereby submit this
18   Stipulation and Order to Extend Discovery Deadlines (Third Request) to request the Court
19   to continue the pretrial and trial dates by sixty (60) days.
20   I.         DISCOVERY CUT-OFF DEADLINES
21              A.     The discovery cut-off date shall be rescheduled from March 1, 2021 to
22   April 30, 2021;
23              B.     The deadline for the initial disclosure of experts and expert reports shall be
24   rescheduled from December 29, 2020 to March 1, 2021;
25              C.     The deadline for the disclosure of rebuttal experts and their reports shall be
26   rescheduled from January 28, 2021 to March 31, 2021;
27              D.     The deadline to file dispositive motions shall be rescheduled from March
28   31, 2021 to May 31, 2021; and


                                                      1
       Case 2:19-cv-01949-RFB-VCF Document 31 Filed 12/17/20 Page 2 of 4




 1            E.      The deadline to file the Joint Pretrial Order shall be rescheduled from April
                                                                          If dispositive motions are filed, the deadline for filing the
 2   30, 2021 to June 30, 2021.                                           joint pretrial order will be suspended until 30 days after
                                                                          decision on the dispositive motions or further court order.
 3   II.      REASON FOR THE REQUESTED EXTENSION
 4            Pursuant to Local Rule 26-4, the Parties submit that good cause exists for the
 5   extension requested. This is the third request for an extension in this case. The Parties
 6   acknowledge that, pursuant to LR 26-4, a stipulation to extend a deadline set forth in a
 7   discovery plan must be submitted to the Court no later than 21 days before the expiration of
 8   the subject deadline, and that a request made within 21 days must be supported by a showing
 9   of good cause. Here, the deadline for the initial disclosure of initial experts and initial expert
10   reports is currently December 29, 2020. Thus, the instant stipulation to extend the deadline
11   for initial expert disclosures is untimely.
12            However, good cause exists to consider this request to extend the deadline for initial
13   expert disclosures. Plaintiff has alleged that she has suffered economic damages as a result
14   of her constructive termination, including but not limited to lost current and future pension
15   income and benefits, lost vacation and sick time, lost current and future medical insurance
16   benefits, and lost income, for which an expert witness(es) will be necessary to assess one or
17   more of these areas. Due to the respective workloads of the Parties’ counsel, coupled with
18   the restrictions put in place as a result of the COVID-19 pandemic, the Parties seek this
19   extension to allow additional time to secure initial expert witnesses and, absent this extension
20   of time for initial expert disclosures, both parties will be deprived of expert analysis of
21   Plaintiff’s asserted damages.
22            Additionally, counsel for Defendants will be out of the jurisdiction from December
23   20, 2020 through at least December 25, 2020 to provide care and assistance to his significant
24   other, who is scheduled to have a surgical procedure in Reno, Nevada on December 21, 2020.
25            Accordingly, the Parties submit that good cause exists to excuse the untimely
26   request to extend the initial expert disclosure deadline.
27            WHEREAS, the Parties have been diligently conducting discovery. Since January
28   2020, the Parties have propounded and responded to requests for written discovery; have



                                                      2
       Case 2:19-cv-01949-RFB-VCF Document 31 Filed 12/17/20 Page 3 of 4




 1   produced documents relating to liability issues; and have been working to coordinate
 2   depositions.
 3            WHEREAS, additional time is needed for discovery due to the current State of
 4   Emergency resulting from the COVID-19 virus, including ongoing office closures and
 5   limitations on travel and personal contact, the Parties have been limited in their ability to
 6   conduct depositions.
 7   III.     STATUS OF DISCOVERY EFFORTS TO DATE
 8            The following discovery has been completed to date:
 9            1.      LVMPD Defendants provided their Fed. R. Civ. P. 26.1 Production of
10   Documents and Witness List on January 6, 2020;
11            2.      Plaintiff Mary Benson provided her Fed. R. Civ. P. 26.1 Production of
12   Documents and Witness List on January 7, 2020;
13            3.      LVMPD Defendants propounded their First Set of Requests for Production
14   of Documents to Plaintiff Mary Benson on January 17, 2020;
15            4.      Plaintiff Mary Benson responded to LVMPD Defendants’ First Set of
16   Requests for Production of Documents on March 10, 2020;
17            5.      Plaintiff provided her First Supplement to her Fed. R. Civ. P. 26.1
18   Production of Documents and Witness List on March 10, 2020;
19            6.      Plaintiff Mary Benson propounded her First Set of Requests for Production
20   of Documents to Defendant Sgt. Bret Empey on March 13, 2020;
21            7.      Plaintiff Mary Benson propounded her First Set of Requests for Production
22   of Documents to Defendant Las Vegas Metropolitan Police Department on March 13, 2020.
23            8.      LVMPD Defendants provided their First Supplement to their Fed. R. Civ.
24   P. 26.1 Production of Documents and Witness List on May 11, 2020;
25            9.      Defendant Sgt. Bret Empey responded to Plaintiff Mary Benson’s First Set
26   of Requests for Production of Documents on May 11, 2020; and
27            10.     Defendant Las Vegas Metropolitan Police Department responded to
28   Plaintiff Mary Benson’s First Set of Requests for Production of Documents on May 11, 2020.



                                                    3
       Case 2:19-cv-01949-RFB-VCF Document 31 Filed 12/17/20 Page 4 of 4




 1   IV.      DISCOVERY REMAINING
 2            The Parties agree that the following discovery must be completed:
 3            1.     The deposition of Plaintiff;
 4            2.     The depositions of Defendants;
 5            3.     The depositions of witnesses;
 6            4.     The deposition(s) of the Defendants’ Person(s) Most Knowledgeable;
 7            5.     The deposition(s) of expert witness(es) designated by all Parties;
 8            6.     Additional written discovery; and
 9            7.     Additional records collection.
10   V.       CONCLUSION
11            Based on the above, requisite good cause exists to warrant an extension of the
12   Scheduling Order (ECF No. 29) deadlines. Accordingly, the Parties respectfully request that
13   this Court extend the current deadlines by sixty (60) days in order to allow all Parties to
14   adequately complete discovery and to resolve present scheduling conflicts.
15            IT IS SO STIPULATED.
16   DATED this the 17th day of December, 2020. DATED this the 17th day of December, 2020.
17   MARQUIS AURBACH COFFING                          MCLETCHIE LAW
18
     /s/ Nick D. Crosby                               /s/ Alina M. Shell
19   Nick D. Crosby, NBN 8996                         Margaret A. McLetchie, NBN 10931
     10001 Park Run Drive                             Alina M. Shell, NBN 11711
20   Las Vegas, NV 89145                              701 East Bridger Ave., Suite 520
     Email: ncrosby@maclaw.com                        Las Vegas, NV 89101
21
     Attorney for LVMPD Defendants                    Email: maggie@nvlitigation.com
22                                                    Attorneys for Mary Benson

23
                                             ORDER
24
                                            IT IS SO ORDERED.
25
                                                           17th             December
                                            DATED this             day of                 , 2020.
26
27
28                                          U.S. MAGISTRATE JUDGE



                                                      4
